TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-01-00656-CR
                                          NO. 03-01-00657-CR



                                      Joseph Hamilton, Appellant

                                                     v.

                                     The State of Texas, Appellee


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NOS. 992106 & 994188, HONORABLE BOB PERKINS, JUDGE PRESIDING



                In both of these causes, Joseph Hamilton was placed on community supervision after being

convicted of possessing cocaine. See Tex. Health & Safety Code Ann. ' 481.115 (West Supp. 2002).

He now appeals from orders revoking supervision, claiming that the evidence does not support the

violations found by the district court. We will affirm the court=s orders.

                The court found that appellant violated the conditions of his supervision by, among other

things, possessing crack cocaine. This finding was based on the testimony of Austin Police Officer Andrew

Haynes, who testified that he arrested a Joseph Hamilton on March 16, 2001, for possession of crack

cocaine. Appellant does not challenge the sufficiency of the evidence to prove that the person arrested

possessed cocaine, but he urges in his first point of error that the State failed to prove that he was the

Joseph Hamilton arrested.

                Officer Haynes did not explicitly identify appellant at the revocation hearing as the Joseph

Hamilton arrested on the night in question. Throughout his cross-examination of the officer, however,
defense counsel referred to the person arrested as Athe defendant@ and Amy client.@ The officer, in turn,

referred to the man arrested as Ayour client.@ Further, Officer Haynes positively identified appellant as the

person he arrested on March 16 during his testimony at the hearing on appellant=s motion to suppress

evidence held one month before the revocation hearing. The court could take judicial notice of the

testimony at that earlier hearing, which is in the record before us. See Barrientez v. State, 500 S.W.2d
474, 475 (Tex. Crim. App. 1973).1

                The preponderance of the evidence supports the finding that appellant violated the

conditions of his supervision by possessing cocaine. See Ortega v. State, 860 S.W.2d 561, 564 (Tex.

App.CAustin 1993, no pet.) (burden of proof). Point of error one is overruled. Because one sufficient

ground will support revocation, we need not decide whether the evidence supports the other violations

found by the court. Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. 1980).

                The orders revoking community supervision are affirmed.




                                                  __________________________________________

                                                  Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: July 26, 2002


   1
     Appellant argues that the Barrientez judicial notice rule does not apply because the suppression
hearing and the revocation hearing were before different judges. This assertion is contradicted by the
record, which reflects that Judge Bob Perkins presided at both hearings.

                                                     2
Do Not Publish




                 3